Citation Nr: 0827320	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  06-06 934A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Togus, Maine


THE ISSUE

Eligibility for a fee-basis outpatient medical care card.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel



INTRODUCTION

According to the agency of original jurisdiction (AOJ), the 
veteran had active military service from November 1970 to 
October 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 decision issued by the 
Department of Veterans Affairs (VA) Medical Center in Togus, 
Maine, terminating the veteran's fee-basis outpatient medical 
care card.


REMAND

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the question of 
whether the veteran is eligible for a fee-basis outpatient 
medical care card pursuant to 38 U.S.C.A. § 1703 (West 2002) 
and 38 C.F.R. § 17.52 (2007).

According to a statement of the case issued by the Togus VA 
Medical Center in January 2006, the veteran is service 
connected for a spinal disc condition, rated as 60 percent 
disabling, and a systemic condition, rated as noncompensably 
disabling.  The record reflects that the appellant was in 
receipt of fee-basis benefits until June 30, 2005, for the 
purpose of obtaining medical care from non-VA providers.  In 
an April 2005 unsigned letter from the Togus VA Medical 
Center, the veteran was informed that VA had determined that 
"the services [he] require[d] can be provided by the Togus 
V.A. Medical Center."  The veteran's fee-basis card was 
subsequently cancelled on June 30, 2005.  The veteran 
petitioned for reinstatement of his eligibility for fee-basis 
care, stating in his January 2006 notice of disagreement that 
requiring him to seek care at the Togus Medical Center would 
terminate his 15-year relationship with his current fee-basis 
treatment provider.  The veteran also argued that the 
disabilities for which he requires treatment cause him 
extreme pain when sitting for long periods of time, which 
would be required for him to seek care at the Togus Medical 
Center, an approximately 90-minute drive away.  The Medical 
Center again denied the veteran's claim via a January 2006 
statement of the case (SOC).  The veteran timely appealed the 
denial to the Board.

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c). 

The Board notes that the veteran was sent a VCAA letter in 
January 2006.  Although the letter properly informed the 
veteran of what evidence would be obtained by VA and which 
evidence it was his responsibility to submit, the Board finds 
that this letter is inadequate as it fails to inform the 
veteran of the type of evidence and information necessary to 
substantiate the claim on appeal.  On remand, the agency of 
original jurisdiction (AOJ) should thus provide the veteran 
with an appropriate VCAA notice letter.

A review of the veteran's CHR folder reveals that the file 
consists only of correspondence relating to the current 
adjudication.  There is not present in the record any 
documentation of the veteran's medical conditions or 
necessary course of treatment, nor is there record of the 
disabilities for which the veteran is currently service 
connected.  Although the Board has sought to have the 
veteran's claims file associated with the record, a June 2006 
e-mail from the Board's central office requesting that the 
veteran's claims file be sent to the Board for consideration 
during the current adjudication appears to have gone 
unanswered.  There is further no indication that the VA 
Medical Center sought records from the veteran's fee-basis 
provider or provided him with a VA medical examination to 
assess his current disabilities and treatment needs.  As the 
veteran's medical records, both from his treatment at the 
Togus Medical Center and from his private, fee-basis 
treatment provider, will necessarily impact the adjudication 
of the veteran's claim, on remand the AOJ must obtain all 
records of the veteran's treatment at the Togus Medical 
Center and at any other VA medical facility and associate 
them with the claims file.  The AOJ should also ask the 
veteran to sign a release form authorizing his fee-basis 
treatment provider, as well as any other private treatment 
providers identified by the veteran, to release treatment 
records to VA.  The AOJ should then obtain the records from 
all identified private treatment providers, including 
particularly the private provider from whom the veteran has 
obtained treatment by way of his fee-basis care card.  The 
AOJ should also request that the veteran provide any such 
records of treatment that he has in his possession.

The Board points out that it does have jurisdiction under 
38 C.F.R. § 20.101 (2007) to adjudicate this appeal regarding 
eligibility.  38 C.F.R. § 20.101(b) addresses appellate 
jurisdiction of determinations of the Veterans Health 
Administration by the Board and states that the Board's 
appellate jurisdiction extends to questions of eligibility 
for hospitalization, outpatient treatment, and nursing home 
and domiciliary care; for devices such as prostheses, canes, 
wheelchairs, back braces, orthopedic shoes, and similar 
appliances; and for other benefits administered by the 
Veterans Health Administration.  That regulation further 
states that medical determinations, such as determinations of 
the need for and appropriateness of specific types of medical 
care and treatment for an individual, are not adjudicative 
matters and are thus beyond the Board's jurisdiction.  
Typical examples of these issues are described and include 
whether a particular drug should be prescribed, whether a 
specific type of physiotherapy should be ordered, and similar 
judgmental treatment decisions with which an attending 
physician may be faced.  38 C.F.R. § 20.101(b).

The United States Court of Appeals for Veterans Claims 
(Court), in Meakin v. West, 11 Vet. App. 183 (1998), 
determined that the Board had jurisdiction to review a 
determination by a VA Medical Center that the veteran was not 
eligible for fee-basis outpatient treatment for service-
connected disabilities.  The Court noted that in determining 
whether a claimant would be eligible for fee-basis outpatient 
medical care, a claimant must be a veteran seeking treatment 
for a service-connected disability, and VA facilities are 
either (1) geographically inaccessible or (2) not capable of 
providing the care or services that the claimant requires.  
The Court stated that with regard to the latter factor, the 
determination of whether a VA facility is capable of 
furnishing specific care or services does not involve a 
medical determination, as does the question of the "need for 
and appropriateness of specific types of medical care and 
treatment," as contemplated by 38 C.F.R. § 20.101.  Meakin, 
11 Vet. App. at 187.  Thus, as a general matter, the Board 
may review the veteran's claim for eligibility for fee-basis 
services for outpatient treatment outside the VA healthcare 
system.

In revoking the veteran's entitlement to fee basis treatment, 
however, the Board notes that the Togus VA Medical Center 
provided no detailed discussion on 1) whether VA facilities 
were geographically inaccessible or 2) whether VA facilities 
were capable of furnishing the required care.  Specifically, 
there was no discussion of the veteran's current medical 
condition(s), the care he currently receives from his private 
treatment providers, the treatment his disabilities require, 
the specific services VA can provide, or the relative 
distance of the travel involved considering the veteran's 
condition(s).  The Board thus concludes that it is prevented 
from making a determination on these issues, as the case has 
not been properly developed to address these matters.  Such 
development must be undertaken prior to an adjudication of 
the appeal.

In light of these findings, the Board finds that a remand is 
required to have a qualified VA medical examiner supplement 
the record with a report of examination regarding the 
veteran's current service-connected disabilities, his current 
care needs, and the ability of a VA facility to reasonably 
meet those needs.  Under these circumstances, the veteran 
should be scheduled to undergo examination.  See 38 U.S.C.A. 
§ 5103A.  

In particular, the examining physician should identify the 
veteran's current care and service needs, based on a thorough 
review of the veteran's claims file and medical history.  The 
examiner should then discuss whether the Togus VA Medical 
Center or other nearby VA facility is equipped to provide the 
veteran with the necessary care and services.  In making this 
determination, the examiner should consider in particular the 
geographic distance between the veteran's home and the Togus 
VA Medical Center or other nearby VA facility and opine as to 
whether this distance, considered in the context of his 
current disabilities, renders all VA facilities 
geographically inaccessible with regard to the veteran's 
specific disabilities and needs.  In addressing all of these 
questions, the physician should discuss the veteran's medical 
condition(s), the treatment he currently receives from any 
private facility, the treatment he requires, the specific 
services VA can provide, and the relative distance of the 
travel involved considering the veteran's condition(s).

In conducting such a review, the physician should be mindful 
of Manual M-1, Part 1, Chapter 18, Section 18.16, which 
states that when a veteran has been receiving care with the 
same treating physician for an extended period of time (as is 
the case here) and the termination of fee-basis status could 
interfere with the patient's progress, it may be a valid 
reason for continuing fee-basis care.

The veteran is hereby notified that failure to report to any 
scheduled examination, without good cause, could result in a 
denial of his claim.  See 38 C.F.R. § 3.655(b) (2007).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve VA of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the actions 
requested above, the AOJ should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the claim on appeal.  

In view of the foregoing, this matter is REMANDED for the 
following action:

1.  The AOJ must review the claims file 
and ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2007) and the implementing 
regulations found at 38 C.F.R. § 3.159 
(2007) are fully complied with and 
satisfied.  Specifically, the AOJ must 
notify the veteran of the information 
and evidence needed to substantiate his 
claim for eligibility.  

The AOJ must specifically request that 
the veteran provide sufficient 
information and, if necessary, 
authorization to enable any additional 
pertinent evidence not currently of 
record relating to his claim for 
eligibility for fee-basis outpatient 
medical care to be obtained.  The veteran 
should also be invited to submit any 
pertinent evidence in his possession and 
explain the type of evidence that is his 
ultimate responsibility to submit.  

2.  The AOJ should obtain any available 
medical records pertaining to the 
veteran's examination or treatment at any 
VA facilities.  Any VA-based source of 
treatment records identified by the 
veteran should be contacted.  All records 
and/or responses received should be 
associated with the claims file.

3.  The AOJ must also obtain all 
available treatment records from the 
private treatment provider from whom the 
veteran has received fee-basis outpatient 
medical care, as well as from any other 
private treatment providers identified by 
the veteran.  The AOJ should also request 
that the veteran provide any such records 
of treatment that he has in his 
possession.  The AOJ must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) (2007) regarding requesting 
records.  

4.  After securing any additional 
records, the veteran should be scheduled 
for evaluation at an appropriate VA 
medical facility.  The entire file must 
be made available to and reviewed by the 
examiner designated to examine the 
veteran.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.

In particular, the examining physician 
should address the veteran's current care 
and service needs, based on a thorough 
review of his claims file and medical 
history, and discuss whether the Togus VA 
Medical Center or any other VA facility 
closer to the veteran's home is equipped 
to provide the veteran with the necessary 
care and services.  (If necessary, 
consultation with administrative staff 
should be undertaken to ascertain what 
services are available at VA facilities 
near the veteran's home.)  In making this 
determination, the examiner should 
consider in particular the geographic 
distance between the veteran's home and 
VA care facilities and opine as to 
whether this distance, combined with his 
current disabilities, renders the VA 
facility geographically inaccessible with 
regard to the veteran's specific 
condition and needs.  

In addressing these questions, the 
physician should discuss the veteran's 
medical condition, the treatment he 
currently receives from the private 
facility, the treatment required, the 
specific services VA can provide, and the 
relative distance of the travel involved 
considering the veteran's condition.

The physician must also be mindful of 
Manual M-1, Part 1, Chapter 18, Section 
18.16, which states that when a veteran 
has been receiving care with the same 
treating physician for an extended 
period of time (as is the case here) 
and the termination of fee-basis status 
could interfere with the patient's 
progress, it may be a valid reason for 
continuing fee-basis care.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.

5.  The adjudicator should ensure that 
the examination report complies with 
this remand and the questions presented 
in the examination request.  If any 
report is insufficient, it should be 
returned to the examiner for necessary 
corrective action, as appropriate.

6.  After undertaking any other 
development deemed appropriate, or 
suggested by the evidence obtained 
pursuant to the development sought above, 
the issue on appeal should re-adjudicated 
in light of all pertinent evidence and 
legal authority.  If the benefit sought 
is not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond.  When 
the case is returned to the Board, the 
veteran's claims file should be 
associated with the CHR folder.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

